



Exhibit 10.1
March 1, 2017


Raymond Barrette




Dear Ray:


This letter agreement (this “Agreement”) is intended to set forth our mutual
understanding and agreement regarding your retirement as Chief Executive Officer
(“CEO”) of White Mountains Insurance Group, Ltd. (the “Company”) and as a member
of the board of directors of the Company (the “Board”).
The Board would like to begin by thanking you for your extraordinary efforts on
behalf of the Company. The Board is grateful for your leadership and wishes you
the best in your retirement. The terms of your retirement are as follows:
1.Retirement. You will retire as CEO of the Company (and from any other
employment position with the Company or its subsidiaries) effective as of March
1, 2017 (the “Retirement Date”). You will also retire as a member of the Board
(and from the board of directors of any Company subsidiary and as a
Company-designated director of Build America Mutual Assurance Company (“BAM”))
effective as of the Retirement Date. Your retirement as CEO, member of the Board
and from all other positions with the Company and its subsidiaries, as well as
your retirement as a Company-designated director of BAM, will be automatic and
without any further action on your part or on the part of the Company and its
subsidiaries or BAM. You agree to execute and deliver any additional notices or
other documents reasonably necessary to implement such retirements. Your
retirement as the CEO is intended to constitute a “separation from service” as
of the Retirement Date for purposes of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), and the regulations promulgated thereunder
(“Section 409A”). The parties hereto acknowledge and agree that your retirement
shall not be treated as a termination of employment in connection with a change
in control of the Company for purposes of Sections 280G or 4999 of the Code.


2.Accrued Obligations Following Retirement Date. Following the Retirement Date,
the Company shall provide you with the following payments and benefits:


(a)Earned Salary. A lump-sum cash payment equal to your earned but unpaid base
salary through the Retirement Date (determined based on your current annual base
salary rate of $500,000), payable within ten days following the Retirement Date.


(b)FY 2016 Annual Cash Bonus. An annual cash bonus award payable under the
Company’s Annual Bonus Program (“Annual Bonus Program”) for the Company’s 2016
fiscal year (“FY 2016”) equal to $337,500, based upon an agreed assumption that
applicable performance goals for FY 2016 under the Annual Bonus Program have
been attained at 90% of target level of performance. Such bonus amount will be
paid within





--------------------------------------------------------------------------------





ten days after the Retirement Date (or, if earlier, on the date that such
bonuses are paid to other senior executives of the Company).


(c)2014-2016 Performance Share Award. Your award of performance shares for the
2014-2016 performance cycle under the Company’s Long-Term Incentive Plan (“LTIP”
and, such award, the “2014-2016 Performance Share Award”), which has a target
payout of 10,750 shares of common stock, par value 1.00 per share, of the
Company (“Common Stock”), will vest on the Retirement Date and be settled in
cash based upon an agreed assumption that the applicable performance goals have
been attained at 76% of target level of performance. The cash amount payable in
respect of the 2014-2016 Performance Share Award will be the sum of (i) an
amount equal to the product of (x) the number of shares of Common Stock
(“Shares”) deliverable upon settlement, which will equal 8,170 Shares based upon
the agreed assumption of 76% of target level of performance and (y) the same
price per Share paid to other senior executives of the Company with respect to
their equivalent LTIP awards (which is currently expected to be the average of
the high and low prices of Shares on March 1, 2017) and (ii) if the Company
declared any cash dividends during the 2014-2016 performance cycle, the
aggregate amount of such dividends payable on such number of Shares deliverable
upon settlement. Such cash amount will be paid to you within ten days after the
Retirement Date (or, if earlier, on the date that payments in respect of such
awards are made to other senior executives of the Company)


(d)Unreimbursed Business Expenses. Any unreimbursed business expenses incurred
by you, payable in accordance with the Company’s expense reimbursement policy.


(e)Other Accrued Benefits. Any other earned and vested amounts, entitlement or
benefits (including the ability to elect continued health coverage under COBRA),
to the extent not otherwise described herein, which will be provided to you in
accordance with the terms of the applicable plans and arrangements of the
Company.


3.Retirement Payments and Benefits. In connection with your retirement as CEO in
accordance with Section 1 above, subject to your satisfaction of the Release
Requirement described in Section 4 below and in lieu of any other severance or
separation payments or benefits under the Company’s compensation and benefit
plans and arrangements, the Company shall provide you with the payments and
benefits described in this Section 3.


(a)Annual Cash Bonus. An annual cash bonus award under the Annual Bonus Program
for the Company’s 2017 fiscal year (“FY 2017”) equal to $187,500, which is 50%
of the amount that would be payable if applicable performance goals for FY 2017
under the Annual Bonus Program were to be attained at target level of
performance. Such bonus amount will be paid within five days after the Release
Date (as defined below).


(b)Outstanding Equity Awards. Other than in the case of the 2014-2016
Performance Share Award (which will vest and be settled in accordance with
Section 2(c)





--------------------------------------------------------------------------------





of this Agreement), your outstanding equity awards under the LTIP will be
canceled as of the Retirement Date and, instead, you will receive a cash amount
equal to the sum of (i) an amount equal to the product of (x) 22,500 and (y) a
Share price determined by averaging the high and low average prices of Shares on
each of the five consecutive trading days ending on March 1, 2017 and (ii) any
accrued but unpaid dividends in respect of such equity awards as of the Release
Date. Such cash amount will be paid within five days of the Release Date.


4.Release of Claims. As a condition of receiving the payments and benefits
provided under Section 3, you will be required to execute, deliver and not
revoke, within sixty (60) calendar days following the Retirement Date, the
mutual release attached hereto as Exhibit A (the “Release”), such Release to be
delivered by you and become irrevocable no later than sixty (60) calendar days
following the Retirement Date (the “Release Requirement” and, the date such
Release becomes effective and irrevocable in accordance with its terms, the
“Release Date”). If the Release has not been executed, delivered and become
irrevocable by the Executive prior to the 60th day following the Retirement Date
(other than as a result of Executive’s death or incapacity), all benefits
provided under Section 3 shall cease or be forfeited.


5.Administrative Support. During the period commencing on the Retirement Date
and ending on December 31, 2018, the Company will reimburse you for the cost of
obtaining administrative services; provided that the amount reimbursable by the
Company with respect to any calendar month shall not exceed $10,000; provided
further, that, (i) except in the case of the Company employee who currently
serves as your administrative assistant, you may not retain any individual who
is currently employed by the Company or its subsidiaries to provide such
services and (ii) to the extent that you wish to employ your current
administrative assistant to provide such services, the Company shall make such
assistant available to provide such services to you so long as she remains
employed by the Company (without charge to you) and the reimbursement provided
under this Section 5 shall commence after she ceases to be an employee of the
Company.


6.Company Aircraft. During the period commencing on the Retirement Date and
ending on June 30, 2017, you will be permitted to use (without charge to you)
aircraft owned by the Company for purposes of flights that have been scheduled
by you as of the date hereof or reasonably scheduled until June 30, 2017;
provided that any such use of Company-owned aircraft shall be subject to
availability of such aircraft (which shall be reasonably applied) and any
applicable policies of the Company (other than policies prohibiting use by
non-employees).


7.Indemnification. The Company shall indemnify you and hold you harmless from
any claims, demands, liabilities, actions, suits or proceedings (“Claims”)
asserted or claimed by third-parties arising out of the performance of your
duties for the Company and its affiliates, in each case to the fullest extent
provided in the Company’s governance documents, and permitted under applicable
law, except to the extent such Claims arise from your willful misconduct or
fraud. The Company shall also cause you to continue to be covered under
applicable directors’ and officers’ liability insurance





--------------------------------------------------------------------------------





policies with respect to your actions and inactions as an executive and/or
director of the Company and any of its affiliates.


8.Restrictive Covenants. (a) Acknowledgment. You hereby acknowledge that in the
course of your employment and association with the Company and its
majority-owned subsidiaries (hereinafter collectively referred to as, the
“Company Group”), you have become familiar with trade secrets and other
confidential and proprietary information of the Company Group and that your
services have been and would be of special, unique and extraordinary value to
the Company. As consideration for your agreement to be bound by the restrictions
in this Section 8, the Company will execute and deliver to you the Release.


(b).Non-Competition. You agree that during the period commencing on the
Retirement Date and ending on December 31, 2018 (the “Restriction Period”), you
will refrain from, directly or indirectly, owning any interest in, managing,
controlling, financing, participating in, consulting with, or rendering services
for, any activity or business transaction for yourself or any other person or
entity, or affiliate, whether or not for remuneration, direct or indirect,
contingent or otherwise, that competes with any businesses of the Company Group
in operation as of the date hereof; provided that this provision shall not
prohibit you from (i) serving as a non-employee director of any competing
company or other entity or (ii) being a passive owner of not more than ten
percent of the outstanding stock or equity interests of any competing company or
other entity, so long as you have no active participation in the business of
such company or entity (other than as contemplated under the foregoing clause
(i)). For the avoidance of doubt, you shall not be prohibited from providing
non-competitive services to a unit, division or affiliate of an entity which
does engage in activities competitive with the businesses of Company Group so
long as you do not directly or indirectly provide such competitive services. The
Company acknowledges that, as a former director and employee, you will not be
subject to the Company’s insider trading policy or any other Company policy on
stock trading following the Retirement Date.


(c).Non-Solicitation. You further agree that, during the Restriction Period, you
will refrain from, directly or indirectly: (i) soliciting or attempting to
solicit any employee of the Company Group to leave the employ of the Company
Group; (ii) hiring any person who was an employee of the Company Group at any
time during the six month period preceding such hiring (other than the Company
employee who serves as your administrative assistant immediately prior to the
Retirement Date); and (iii) soliciting or attempting to solicit any existing or
prospective customer, supplier, licensee, lender, licensor or other business
relation of the Company Group to cease doing business with the Company Group or
to reduce the level of business conducted with the Company Group. For the
avoidance of doubt, you shall not be deemed to violate this paragraph by
providing a personal reference or by a general advertisement for employees which
is not targeted at employees of the Company Group.


(d).Non-Disparagement. During the Restriction Period (i) you shall not make,
either directly or indirectly, any oral or written negative, disparaging or
adverse statements or representations of or concerning the Company Group or its
current officers,





--------------------------------------------------------------------------------





directors, employees or businesses or, in relation to the Company Group, any of
its clients or customers or businesses and (ii) the Company shall not issue, and
shall instruct the Company Parties (as defined below) not to make, any oral or
written negative, disparaging or adverse statements or representations of or
concerning you; provided, however, that nothing in this Agreement shall prohibit
(A) critical communications between you and the Company in connection with your
employment, (B) you or any Company Party from disclosing truthful information if
legally required (whether by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process) or (C) you or the Company from acting in good faith to enforce your
respective rights under this Agreement or in any other litigation. For purposes
of this Agreement, the term “Company Parties” shall mean the members of the
Board, executive officers and all spokespersons of the Company Group.


(e).Acknowledgement. In the event that you violate any covenant referenced or
contained in this Agreement, the duration of such covenant shall automatically
be extended by the length of time during which you were in violation of such
covenant (unless the Company was aware of such violation and knowingly
determined not to contest it), including, but not limited to, an extension for
the period from the date of your first violation until an injunction is entered
enjoining such violation. You acknowledge that the restrictions contained in
this Agreement are, individually and in the aggregate, properly required by the
Company Group and reasonable in duration, scope, area and nature. You shall not,
and you hereby waive and release any rights or claims to, contest or challenge
the reasonableness, validity or enforceability of the restrictions contained in
this Agreement whether in court, arbitration or otherwise.


(f).Severability. If any provision of this Agreement, or the application of any
provision of this Agreement to any person or circumstance, is, for any reason
and to any extent, held invalid or unenforceable, such invalidity and
unenforceability shall not affect the remaining provisions of this Agreement of
its application to other persons or circumstances, all of which shall be
enforced to the greatest extent permitted by applicable law; and you and the
Company agree that any invalid or unenforceable provision may and shall be
reformed and applied to the extent needed to avoid that invalidity or
unenforceability and in a manner that is as similar as possible to the intent of
yourself and the Company (as described in this Agreement) and preserves the
essential economic substance and effect of this Agreement.


(g).Injunctive Relief. You acknowledge that any violation of the restrictions
referenced or contained in this Agreement may give rise to losses or damages for
which the Company cannot be reasonably or adequately compensated in an action at
law and that such violation may result in irreparable and continuing harm to the
Company. Accordingly, you agree that, in addition to any other remedy that the
Company may have at law or in equity, the Company shall be entitled to seek
injunctive relief to restrain any violation by you of the restrictions contained
in this Agreement. The Company also agrees that you may seek injunctive relief
to restrain any violation by the Company of any of its restrictions contained in
this Agreement.





--------------------------------------------------------------------------------







9. Announcement. Except as otherwise required by applicable law, the parties
hereto agree that all press releases, employee communications and public
announcements or filings relating to your retirement as a member of the Board
and as CEO, in each case, shall be consistent with the press release attached
hereto as Exhibit B. The parties hereto acknowledge that the terms of this
Agreement will be publicly disclosed in accordance with applicable securities
laws.


10.Legal Costs. The Company shall pay directly or reimburse you for reasonable
legal fees and expenses incurred by you on or prior to March 1, 2017 in
connection with the negotiation and preparation of this Agreement and related
issues.


11.General Provisions.


(a).Modification or Waiver; Entire Agreement. No provision of this Agreement may
be modified or waived except in a document signed by you and a person authorized
by the Board. Failure to insist upon strict compliance with any term of this
Agreement shall not be considered a waiver of any such term or any other term of
this Agreement. This Agreement supersedes all prior agreements, promises,
covenants, arrangements, communications, representations and warranties between
you and the Company, whether written or oral, with respect to the subject matter
hereof.


(b).Governing Law. The validity, construction and interpretation of this
Agreement and the rights and duties of you and the Company hereunder shall be
governed by the laws of the State of New York without reference to the State of
New York choice of law rules. THE PARTIES HERETO AGREE THAT JURISDICTION AND
VENUE IN ANY ACTION BROUGHT BY ANY PARTY PURSUANT TO THIS AGREEMENT SHALL
PROPERLY (AND EXCLUSIVELY) LIE IN ANY FEDERAL OR STATE COURT LOCATED IN THE
COUNTY OF NEW YORK IN THE STATE OF NEW YORK. BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH
COURTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY WITH RESPECT TO SUCH ACTION.
THE PARTIES IRREVOCABLY AGREE THAT VENUE WOULD BE PROPER IN SUCH COURT, AND
HEREBY WAIVE ANY OBJECTION THAT SUCH COURT IS AN IMPROPER OR INCONVENIENT FORUM
FOR THE RESOLUTION OF SUCH ACTION. ANY PARTY MAY MAKE SERVICE ON ANY OTHER PARTY
BY SENDING OR DELIVERING A COPY OF THE PROCESS TO THE PARTY TO BE SERVED.
HOWEVER, NOTHING IN THIS SECTION 11(b) SHALL AFFECT THE RIGHT OF ANY PARTY TO
SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AT EQUITY.


(c).Survival. You and the Company agree that the covenants and promises set
forth in this Agreement (and any other provision with efficacy following the
receipt by you of all payments and benefits required to be provided to you by
the Company hereunder) shall survive and continue in full force and effect to
the extent necessary to effectuate the terms of this Agreement.





--------------------------------------------------------------------------------







(d).Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:


If to you:
To Raymond Barrette
P.O. Box 5254, Hanover, NH 03755
If to the Company:
White Mountains Insurance Group, Ltd.
80 S. Main Street
Hanover, NH 03755
Telecopy No.: 603-643-4592
Attention: Robert L. Seelig


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(e).Assignment; Successors. This Agreement shall be binding upon and shall inure
to your benefit, the benefit of your personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, legatees
and assigns and, as described in Section 11(i), the Company and its successors.


(f).Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision of this Agreement.


(g).Section 409A. It is intended that the provisions of this Agreement comply
with Section 409A, and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A. In the event the parties determine that any
provision of this Agreement does not comply with Section 409A, you and the
Company shall cooperate to amend or modify this Agreement to comply with Section
409A while preserving, to the maximum extent practicable, the economic benefits
hereunder. Neither you nor any of your creditors or beneficiaries shall have the
right to subject any deferred compensation (within the meaning of Section 409A)
payable under this Agreement to any anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment. Except as permitted
under Section 409A, any deferred compensation (within the meaning of Section
409A) payable to you or for your benefit under this Agreement may not be reduced
by, or offset against, any amount owing by you to the Company. If, at the time
of your separation from service (within the meaning of Section 409A), you are a
“specified employee” (within the meaning of Section 409A and using the
identification methodology selected by the Company from time to time), then you
and the Company shall cooperate to make a good faith determination as to whether
any amount payable





--------------------------------------------------------------------------------





under this Agreement constitutes deferred compensation (within the meaning of
Section 409A) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, and in such event the Company shall not pay any
such amount on the otherwise scheduled payment date, but shall instead
accumulate such amount and pay it, without interest, on the first business day
after such six-month period. For purposes of Section 409A, each payment
hereunder shall be deemed to be a separate payment as permitted under Treasury
Regulation Section 1.409A-2(b)(2)(iii). Except as specifically permitted by
Section 409A, the benefits and reimbursements provided to you under this
Agreement during any calendar year shall not affect the benefits and
reimbursements to be provided to you under the relevant section of this
Agreement in any other calendar year, and the right to such benefits and
reimbursements cannot be liquidated or exchanged for any other benefit. Further,
reimbursement payments shall be made to you as soon as practicable following the
date that the applicable expense is incurred, but in no event later than the
last day of the calendar year following the calendar year in which the
underlying expense is incurred.


(h).Withholding/Set-Off/Mitigation. All payments made to you or on your behalf
under this Agreement shall be reduced by any amount that the Company is required
by applicable law to withhold in advance payment of your federal, state and
local or foreign income, wage and employment tax liability. None of the payments
due to you hereunder shall be subject to set-off or mitigation.


(i).Successors to Company. This Agreement may and shall be assigned or
transferred to, and shall be binding upon and shall inure to the benefit of, any
successor of the Company, and any successor shall be substituted for the Company
under the terms of this Agreement. As used in this Agreement, the term
“successor” means any person, firm, corporation or business entity which at any
time, whether by merger, purchase or otherwise, acquires all or substantially
all of the assets of the business of the Company. Notwithstanding any
assignment, the Company shall remain, with any successor, jointly and severally
liable for all its obligations under this Agreement. The covenants set forth in
Section 8 shall not be expanded by the application of this Section 11(i) to a
successor of the Company.


(j).Execution in Counterparts. This Agreement may be executed in counterparts
(including by facsimile or by PDF), and by the parties hereto in separate
counterparts, each of which shall be deemed to be an original, and all of which
taken together shall constitute one and the same agreement (and all signatures
need not appear on any one counterpart), and this Agreement shall become
effective when one or more counterparts has been signed and delivered by each of
the parties hereto.


[Remainder of page intentionally left blank.]





--------------------------------------------------------------------------------





If the foregoing accurately reflects our agreement, please sign and return to us
the enclosed duplicate copy of this letter.
White Mountains Insurance Group, Ltd.




/s/ Robert L. Seelig
                        
Name: Robert L. Seelig
Title: Managing Director & General Counsel
Date: March 1, 2017        




Accepted and Agreed to:


/s/ Raymond Barrette
                
Raymond Barrette
Date: March 1, 2017        





--------------------------------------------------------------------------------





Exhibit A
Mutual Release of Claims
WHEREAS, Raymond Barrette (the “Executive”), retired from his positions as Chief
Executive Officer of White Mountains Insurance Group, Ltd. (the “White
Mountains”) as of March 1, 2017 (the “Retirement Date”); and
WHEREAS, the Executive and White Mountains entered into that certain letter
agreement, dated as of March 1, 2017 (the “Retirement Agreement”).
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, and intending to be legally bound, the
Executive and White Mountains agree as follows:
1.This mutual release of claims (this “Release”) is effective as of the date
hereof and shall continue in effect as provided herein.


2.(a) In consideration of the mutual covenants and agreements contained in the
Retirement Agreement, the Executive, for himself and his dependents, successors,
assigns, heirs, executors and administrators (and his and their legal
representatives of every kind), hereby releases, dismisses, remises and forever
discharges White Mountains and its respective predecessors, parents,
subsidiaries, divisions, related or affiliated companies, officers, directors,
stockholders, members, employees, heirs, successors, assigns, representatives,
agents and counsel (collectively, the “Company”) from any and all arbitrations,
claims, including claims for attorney’s fees, demands, damages, suits,
proceedings, actions and/or causes of action of any kind and every description,
whether known or unknown, which the Executive now has arising out of or relating
to the Executive’s employment by, or service with, the Company (including
service as a White Mountains-designated member of the board of directors of, or
White Mountains-designated representative to, an unaffiliated company or other
entity) and retirement from such employment or service (“claims”) including but
not limited to:


(i).any and all claims of discrimination, including but not limited to claims of
discrimination on the basis of sex, race, age, national origin, marital status,
religion or handicap, including, specifically, but without limiting the
generality of the foregoing, any claims under the Age Discrimination in
Employment Act, as amended, Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act or any other applicable federal,
state or local law provisions, whether domestic or foreign; and


(ii).any and all claims of wrongful or unjust discharge or breach of any
contract or promise, express or implied.


(b).The Executive understands and acknowledges that the Company does not admit
any violation of law, liability or invasion of any of his rights and that any
such violation, liability or invasion is expressly denied. The consideration
provided for this Release is made for the purpose of settling and extinguishing
all claims and rights (and every other similar or dissimilar matter) that the
Executive ever had or now may have against the Company to the extent provided in
this Release. The Executive further





--------------------------------------------------------------------------------





agrees and acknowledges that no representations, promises or inducements have
been made by the Company other than as appear in the Retirement Agreement.


(c).The Executive further agrees and acknowledges that:


(i).The release provided for herein releases claims up to and including the date
of this Release;


(ii).The Executive has been advised by the Company to consult with legal counsel
prior to executing this Release, has had an opportunity to consult with and to
be advised by legal counsel of his choice, fully understands the terms of this
Release, and enters into this Release freely, voluntarily and intending to be
bound;


(iii).The Executive has been given a period of 45 days to review and consider
the terms of this Release prior to its execution and that he may use as much of
the 45-day period as he desires; and


(iv).The Executive may, within seven days after execution, revoke this Release.
Revocation shall be made by delivering a written notice of revocation to the
Company. For such revocation to be effective, such written notice must be
actually received by the Company no later than the close of business on the
seventh day after the Executive executes this Release. If the Executive
exercises his right to revoke this Release, all of the terms and conditions of
this Release shall be of no force and effect (including, for the avoidance of
doubt, the release of claims by the Company described in Section 3 of this
Release).


(d).The Executive agrees that he shall never file a lawsuit or other complaint
asserting any claim that he releases in this Release or the validity or
enforceability of this Release.


(e).The Executive does not by this Release relinquish (i) any right to any
vested, deferred benefit in any benefit plan, (ii) any right to indemnification
or insurance under any applicable directors and officers liability insurance
policy, applicable state and federal law, and the Company’s Memorandum of
Continuance and Bye-Laws, (iii) any right that is not waivable under applicable
law, (iv) any right with respect to any event, act or omission taking place
after the date hereof, (v) any right with respect to the Company’s breach of any
terms or conditions of the Retirement Agreement or (vi) any right the Executive
may have to obtain contribution as permitted by applicable law in the event of
any judgment against the Executive as a result of any act or failure to act for
which the Company or its affiliates and the Executive are jointly liable.


3.(a) In consideration of the mutual covenants and agreements contained in the
Retirement Agreement, the Company hereby releases, dismisses, remises and
forever discharges the Executive and his dependents, successors, assigns, heirs,
executors and administrators (and his and their legal representatives of every
kind) from any and all claims of any kind and every description, whether known
or unknown, arising out of or





--------------------------------------------------------------------------------





relating to the Executive’s employment by or service with the Company and
retirement from such employment or service.


(b).The Company understands and acknowledges that the Executive does not admit
any violation of law, liability or invasion of any of its rights and that any
such violation, liability or invasion is expressly denied. The consideration
provided for this Release is made for the purpose of settling and extinguishing
all claims and rights (and every other similar or dissimilar matter) that the
Company ever had or now may have against the Executive to the extent provided in
this Release. The Company further agrees and acknowledges that no
representations, promises or inducements have been made by the Executive other
than as appear in the Retirement Agreement.


(c).The Company further agrees and acknowledges that:


(i).The release provided for herein releases claims up to and including the date
of this Release.


(ii).The Company agrees that it shall never file a lawsuit or other complaint
asserting any claim that it releases in this Release or the validity or
enforceability of this Release.


(d).The Company does not by this Release relinquish (i) any claims the Company
may have against the Executive for illegal conduct, (ii) any right that is not
waivable under applicable law, (iii) any right with respect to any event, act or
omission taking place after the date hereof, (iv) any rights with respect to the
Executive’s breach of any terms or conditions of the Retirement Agreement or
(v) any right the Company may have to obtain contribution as permitted by
applicable law in the event of any judgment against the Company or its
affiliates as a result of any act or failure to act for which the Executive and
the Company or its affiliates are jointly liable.


4.The Company and the Executive agree that the terms of this Release are and
shall be deemed to be strictly confidential, and each agrees not to disclose
such terms to any person or entity other than their legal, financial and tax
advisors (or, in the case of the Executive, his immediate family) or as required
by applicable law or applicable regulatory rules, without the prior written
consent of the other party. Notwithstanding the foregoing, this Release is not
intended to, and shall be interpreted in a manner that does not, limit or
restrict the Executive from exercising any legally protected whistleblower
rights (including pursuant to Rule 21F under the Securities Exchange Act of
1934). The Company and the Executive each agree that they shall remain obligated
to the other party under the Retirement Agreement from and after the date of
this Release. The provisions of this Release are severable and if any part of it
is found to be unenforceable, the other paragraphs shall remain full, valid and
enforceable.


[Remainder of page intentionally left blank.]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Executive and the Company have executed and delivered
this Release on the dates set forth below.
White Mountains Insurance Group, Ltd.
 
By:
/s/ Robert L. Seelig
 
Name: Robert L. Seelig
 
Title: Managing Director & General Counsel



/s/ Raymond Barrette
Raymond Barrette








